DETAILED ACTION
This action is in response to communications filed 1/20/2021:
Claims 16-36 are pending
Claims 1-15 are cancelled
Claim 36 is added

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 16-19, 21-26, 29-32, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexandersson (US20090282335) in view of Lyren et al (US20170188168, hereinafter “Lyren”).
Regarding claim 16, Alexandersson teaches an apparatus (abstract, electronic device) comprising
at least one processor (¶45, CPU); and
at least one non-transitory memory including computer program code (¶45, memory including computer instructions);
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:
based on a first audio track of at least one audio track, audibly present the first audio track to a user as spatial audio such that it is perceived to originate from a particular location (¶60, 87, plurality of tracks presented to the user as 3D audio in various spatial positions; as the user navigates through the musical corridors, spatial audio is provided); 
based on the user being within a predetermined distance of the particular location, provide for a change in the audible presentation of the first audio track to the user from presentation as spatial audio to presentation as a second type of audio, wherein the second type of audio is at least partially different from spatial audio (¶88, upon selection of an audio track [navigating into a corresponding room], audio is played back for the user in a stereo format).
Alexandersson fails to explicitly teach and continue to provide audible presentation of the first audio track to the user as the second type of audio when the user moves away from the particular location; and

Lyren teaches and continue to provide audible presentation of the first audio track to the user as the second type of audio when the user moves away from the particular location (¶92, audio is continued in stereo fashion if the user is still within a set distance from an object to avoid audio confusion); and
provide for a change in the audible presentation of the first audio track to the user from presentation as the second type of audio to presentation as spatial audio, such that the first audio track is perceived to originate from a second location, wherein the second location is different from the particular location (¶63-65, audio can change from a stereo manner to a binaural manner such that the audio continues to exist even as the user moves about [wherein the audio would be at a second location when the user moves yet the audio is still in a binaural manner]; see also Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the spatial audio technique (as taught by Alexandersson) to the user’s electronic devices (as taught by Lyren). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of not only providing spatial audio in a virtual world but also spatial audio in the real world (Lyren, ¶2).
Regarding claim 17, Alexandersson in view of Lyren teaches wherein audibly presenting the first audio track as spatial audio comprises the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to process the audio track using one or more of:
a head-related-transfer-function filtering technique (Lyren, ¶89, HRTF techniques are used); or

Regarding claim 18, Alexandersson in view of Lyren teaches wherein providing for the change to the second type of audio is further providing a predefined user input (Alexandersson, ¶88, user navigates through the audio corridor to select an audio track for playback [said navigation done through user input]).
Regarding claim 19, Alexandersson in view of Lyren teaches wherein the particular location and a location of the user are defined relative to one of:
a virtual space, the virtual space comprising a virtual environment in which a representation of the user is free to move (Alexandersson, Fig. 3, spatial audio is provided in a virtual space with a user representation provided); or
a real-world space in which the user is located (Lyren, ¶72, spatial audio achieved with respect to real world space).
Regarding claim 21, Alexandersson in view of Lyren teaches providing for the change in the audible presentation of the first audio track comprises the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to provide for:
audible presentation of the first audio track with a first speaker distribution profile; and
audible presentation of a second audio track with a second speaker distribution profile different to the first speaker distribution profile; 
wherein the first and second speaker distribution profiles define at least which of a first speaker and a second speaker the first audio track is presented to and which of the first speaker and the second speaker the second audio track is presented to, wherein the first and second speakers are located on opposite sides of a head of the user to provide audio to a left and a right ear of the user (Alexandersson, ¶78-80, various spatial gain coefficients are applied to the various audio tracks in order to represent said 
Regarding claim 22, Alexandersson in view of Lyren teaches wherein:
the second speaker distribution profile is the same as a speaker distribution profile used to present the second audio track prior to audible presentation of the first audio track as the second type of audio; or
the second speaker distribution profile is different from the speaker distribution profile used to present the second audio track prior to audible presentation of the first audio track as the second type of audio (Alexandersson, ¶78-80, spatial gain coefficients are applied to each audio track in order to create a spatial audio representation of a playlist of audio tracks; the different gains applied create a different speaker distribution profile for each audio track).
Regarding claim 23, Alexandersson in view of Lyren teaches wherein a predetermined audio track limit of at least two is provided that limits the number of audio tracks that can be presented to the user as the second type of audio at any one time (Alexandersson, ¶62, a limited number of audio tracks are presented to the user to avoid audible discomfort); and wherein
based on the user being presented with a maximum number of audio tracks as the second type of audio that meets the audio track limit, and based on the provision of the change in the audible presentation of the first audio track, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus is caused to: 
provide for the ceasing of the audible presentation as the second type of audio of at least one of the maximum number of audio tracks (Alexandersson, ¶88, once user selects an audio track for playback, all other audio tracks are stopped).
Regarding claim 24, Alexandersson in view of Lyren teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to maintain a list of audio tracks for presentation to the user as the second type of audio at any one time (Alexandersson, Fig. 2, media library 28), and the audio tracks in the list are user selectable such that on selection of one of the audio tracks in the list, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to provide for audible presentation of the selected audio track without unselected audio tracks in the list as the second type of audio (Alexandersson, ¶43, user can select which audio track is selected for playback and cause only that audio track to be played).
Regarding claim 25, Alexandersson in view of Lyren teaches wherein based on signaling indicative of a detection of a predetermined head movement of the user, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to provide for ceasing of audible presentation of at least one audio track presented to the user as the second type of audio (Lyren, ¶65, movement or head orientation can be used to control switching of audio; ¶233, gesture controls can be used to control spatialization of the audio).
Regarding claim 26, Alexandersson in view of Lyren teaches wherein the first audio track comprises one of a plurality of audio tracks (Alexandersson, Fig. 3, plurality of tracks), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
audibly present the plurality of audio tracks to the user as spatial audio such that each is perceived to originate from a respective particular location (Alexandersson, ¶88, spatial representation of audio tracks), and
based on a user input indicative of a selection of the plurality of audio tracks, provide for a change in the audible presentation of the plurality of audio tracks to the user from presentation as 
Regarding claims 29-32, they are rejected similarly as claims 16-19, respectively. The method can be found in Alexandersson (¶7, method).
Regarding claim 34, it is rejected similarly as claim 21. The method can be found in Alexandersson (¶7, method).
Regarding claim 35, it is rejected similarly as claim 16. The non-transitory computer readable medium can be found in Alexandersson (¶45, 47, computer readable medium comprising instructions).
Regarding claim 36, Alexandersson in view of Lyren teaches wherein the second type of audio comprises one of monophonic or stereophonic audio (Lyren, ¶63, stereo or mono audio).

Claims 20 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexandersson (US20090282335) in view of Lyren et al (US20170188168, hereinafter “Lyren”) in further view of Dunko (US20090262946).
Regarding claim 20, Alexandersson in view of Lyren teaches wherein the user is associated with at least two speakers, the at least two speakers located on opposite sides of a head of the user to provide audio to different ears (Alexandersson, Fig. 1, headphones with two speakers – each speaker associated with one ear of the user).
Alexandersson in view of Lyren fail to explicitly teach and wherein, based on a side of the head of the user that is closest to the particular location, at least within a predetermined time window prior to provision of the change, the at least one memory and the computer program code are configured to, with the at least one processor:
define, at least in part, which one of the at least two speakers the first audio track is provided to, for audible presentation, with a greater volume than another one of the at least two speakers when 
Dunko teaches and wherein, based on a side of the head of the user that is closest to the particular location, at least within a predetermined time window prior to provision of the change, the at least one memory and the computer program code are configured to, with the at least one processor:
define, at least in part, which one of the at least two speakers the first audio track is provided to, for audible presentation, with a greater volume than another one of the at least two speakers when the apparatus provides for the change in the audible presentation of the first audio track to presentation as the second type of audio (Fig. 3, ¶31-32, a user’s location in relation to an audio source is determined; based on said determination, audio volume is determined [i.e. louder volume when user approaches source 306 and lower volume as user leaves source 307 [see position 318]]; the time window for change would be the time it takes for the processor to determine user’s position relative to the audio sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electronic device (as taught by Alexandersson in view of Lyren) with the augmented audio (as taught by Dunko). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of providing augmented realistic audio when a user travels through the real world.
Regarding claim 33, it is rejected similarly as claim 20. The method can be found in Alexandersson (¶7, method).

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexandersson (US20090282335) in view of Lyren et al (US20170188168, hereinafter “Lyren”) in further view of Nahman et al (US20150193197, hereinafter “Nahman”).
Regarding claim 27, Alexandersson in view of Lyren fail to explicitly teach wherein based on the user being within a predetermined user-transfer distance of a second user, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to provide for generation of signaling to provide for one or more of:
presentation of a shared audio track to the second user as the second type of audio, the shared audio track comprising an audio track presented to the user as the second type of audio; or
presentation of the shared audio track to the user as the second type of audio, the shared audio track comprising an audio track presented to the second user as the second type of audio.
Nahman teaches wherein based on the user being within a predetermined user-transfer distance of a second user, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to provide for generation of signaling to provide for one or more of:
presentation of a shared audio track to the second user as the second type of audio, the shared audio track comprising an audio track presented to the user as the second type of audio; or
presentation of the shared audio track to the user as the second type of audio, the shared audio track comprising an audio track presented to the second user as the second type of audio (Fig. 6A, 6B, ¶49-51, when two users are within a predetermined distance [of the gesture controller 100], each user is able to “share” audio with the other user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of sharing audio among listeners (as taught by Nahman) to the electronic device (as taught by Alexandersson in view of Lyren). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of sharing audio within a listening space without causing a disturbance to nearby listening spaces (Nahman, ¶51).
Regarding claim 28, Alexandersson in view of Lyren in further view of Nahman teaches wherein the provision of the signaling is further based on a user gesture from one or both of the user or the second user (Nahman, ¶49-51, audio is shared using gesture controls).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651